02/28/2022



                                                                Case Number: DA 21-0426



       IN THE SUPREME COURT OF THE STATE OF MONTANA

                  Supreme Court Cause No. DA 21-0426

FLYING T RANCH,LLC.,             )
                                 )
     Plaintiff and Appellee,     )          ORDER EXTENDING
                                 )          DEADLINE TO FILE
     v.                          )        FLYING T'S ANSWER BRIEF
                                 )
CATLIN RANCH,LP.,                )
                                 )
        Defendant and Appellant, )
                                 )
MEAGHER COUNTY BY &              )
THROUGH ITS COMMISSION, )
SCOTT JACKSON,LYNN               )
JACKSON,DEBRA WILLIAMS, )
LISA ANDERSON,BERT               )
WILLIAMS & CONNIE HIX,           )
                                )
           Defendants,            )
                                  )
CATLIN RANCH,LP,                  )
                                  )
      Cross-Claimant & Appellant, )
                                  )
     v.                           )
                                  )
DEBRA WILLIAMS,LISA               )
ANDERSON,BERT WILLIAMS, )
and CONNIE HIX,                   )
                                  )
     Cross-Claim Defendants and )
     Appellees.                   )
                                  )



                                      1
      BEFORE the Court is Appellee, Flying T Ranch's first motion to extend the

deadline to file its Answer Brief. It is unopposed by the other parties. For good

cause shown, it is hereby ORDERED:

      The deadline for Appellee, Flying T Ranch, LLC to file its Answer Brief is

extended to and including April 11, 2022.

      DATED this           day of                                     ,2022.




                                      Hon. Chief Justice Mike McGrath

C:
     Rachel A. Taylor
     Hanna Warhank
     Matt Williams
     Vuko J. Voyich
     Kelly Voyich
     Susan Swimley
     Jim Lippert




                                        2                              Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           February 28 2022